Citation Nr: 0726155	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to restoration of service connection for a 
deviated nasal septum, to include whether severance was 
proper.

2.  Entitlement to service connection for residuals of 
surgical removal of a right waistline mole.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

4.  Entitlement to an initial compensable rating for a 
deviated nasal septum from September 1, 2002 to November 1, 
2003.

5.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the left knee.

6.  Entitlement to an initial compensable rating for 
onychomycosis of the thumbs.


7.  Entitlement to an initial compensable rating for optic 
neuropathy of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
August 2002.

These matters come comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued in November 2002 and a January 2003 rating 
decision that denied service connection for TMJ dysfunction, 
granted service connection for patellofemoral syndrome of the 
left knee, onychomycosis of the thumbs, optic neuropathy of 
the right eye, and a deviated nasal septum, and assigned 
separate initial noncompensable ratings for each of these 
disabilities, effective September 1, 2002.  The veteran filed 
a Notice of Disagreement (NOD) to both of these rating 
decisions in April 2003, and the RO issued a Statement of the 
Case (SOC) regarding the denial of service connection for TMJ 
dysfunction and of initial compensable rating for the 
veteran's left knee, thumb and right eye disabilities in 
August 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
October 2003.  

Subsequently, in an August 2003 rating decision the RO 
severed service connection for a deviated nasal septum and 
denied service connection for residuals of surgical removal 
of a right waistline mole.  The veteran filed an NOD to both 
of these issues in October 2003, and the RO issued an SOC on 
these two issues in December 2003.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2004.  In April 2004, the RO 
issued a supplemental SOC (SSOC) that addressed a new issue, 
entitlement to an initial compensable rating for a deviated 
nasal septum from September 1, 2002 to November 1, 2003, in 
addition to the previous six issues on appeal.  The veteran 
filed a substantive appeal to the issue of an initial 
compensable rating for a deviated nasal septum from September 
1, 2002 to November 1, 2003 the same month.  In December 2004 
and February 2005, the RO issued SSOCs addressing all of the 
above issues.

Because the last four claims on appeal involve requests for 
higher initial evaluations following the grant of service 
connection, the Board has characterized these claims in light 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

As a final preliminary matter, the Board notes that, in 
statements dated in November 2002, December 2002, April 2003, 
June 2003, October 2003, April 2004 and January 2005, the 
veteran claimed numbness due to surgeries performed in 
service for a deviated nasal septum, the Board construes this 
as a claim for entitlement to compensation, pursuant to 38 
U.S.C.A. § 1151, for residuals of surgeries performed for a 
deviated nasal septum.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.
 
The Board's decision on the claims for restoration of service 
connection for a deviated nasal septum and for residuals of 
removal of a right waistline mole is set forth below.  The 
claims for service connection for TMJ dysfunction and for 
initial compensable disability ratings for a deviated nasal 
septum from September 1, 2002 to November 1, 2003 and for 
patellofemoral syndrome of the left knee, for onychomycosis 
of the thumbs and for optic neuropathy of the right eye are 
addressed in the remand following the order; these matters 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims decided in this decision has been 
accomplished.

2.  In a January 2003 rating decision, the RO granted service 
connection and assigned a noncompensable disability rating 
for a deviated nasal septum, effective September 1, 2002.

3.  By a May 2003 rating action, the RO proposed severance of 
service connection for a deviated nasal septum due to clear 
and unmistakable error (CUE), the veteran received written 
notice of the proposed severance and was given the 
opportunity to present evidence that service connection 
should be maintained by letter dated the same month.  

4.  By an August 2003 rating decision, service connection for 
a deviated nasal septum was severed, effective November 1, 
2003.  

5.  The evidence establishes that the January 2003 rating 
decision granting service connection for a deviated nasal 
septum contained CUE.

6.  Any residuals from a post-service surgical removal of a 
right waistline mole, namely scarring, were not manifest 
until after service and have not been shown to be 
etiologically related to service.




CONCLUSIONS OF LAW

1.  As the January 2003 rating decision in which the RO 
granted service connection for a deviated nasal septum 
contained CUE, and service connection was properly severed, 
the claim for restoration of service connection is without 
legal merit.  38 U.S.C.A. §§ 1159, 5103, 5103A, 5107, 
5112(b)(6) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.105(d) (2006).

2.  The criteria for service connection for residuals of 
surgical removal of a right waistline mole, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Specifically as regards the claim for restoration of service 
connection for a deviated nasal septum under the provisions 
of 38 C.F.R. § 3.105(d), the Board notes that the veteran has 
been notified of the reasons for the denial of his claim, has 
been given notice of the laws and regulations governing the 
claim, the basis for severance, and has been afforded an 
opportunity to present evidence and argument in connection 
with the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  As will be explained below, the claim on appeal lacks 
legal merit; hence, the duties to notify and assist imposed 
by the VCAA are not applicable with respect to that matter.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 
VAOPGCPREC 5-2004.  Moreover, the Board notes that the duties 
to notify and assist imposed by the VCAA are not applicable 
where CUE is claimed in RO decisions.  See Juarez v. 
Principi, 16 Vet. App. 518, 520-521 (2002); Parker v. 
Principi, 15 Vet. App. 407 (2002).

In a June 2003 pre-rating letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection for 
surgical removal of a right waistline mole, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  Clearly, 
this notice meets the VCAA's timing requirements.  But the 
Board also notes that the June 2003 pre-rating letter did not 
inform the veteran how disability ratings and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  However, neither the timing nor form of this 
notice is shown to prejudice the veteran.  Because the 
Board's decision herein denies the veteran's claim for 
service connection for residuals of removal of a right 
waistline mole, no other disability rating or effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, pre-discharge examination reports, a 
VA examination report, and post-service medical records.  The 
veteran indicated, in a July 2002 statement, that there was 
no other evidence.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate his claim for service connection, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A.  Restoration of Service Connection for a Deviated Nasal 
Septum

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  The claimant will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  If additional 
evidence is not received within that period, rating action 
will be taken and the award will be discontinued effective 
the last day of the month in which the 60-day period expired.  
38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).

The Board finds that the RO met the procedural requirements 
of 38 C.F.R. § 3.105(d).  The rating decision of May 2003 
proposing severance of service connection for a deviated 
nasal septum set forth all material facts and reasons for the 
proposed severance.  The veteran was notified of the proposed 
severance by letters dated in May 2003 and June 2003 (which 
were issued to his address of record), and was given an 
opportunity to present additional evidence and offer 
testimony at a personal hearing.  The veteran did not elect 
to have a hearing, but submitted evidence in support of his 
claim that was duplicative of the evidence in his service 
medical records and statements asserting that traumatic 
injury to the deviated nasal septum occurred as a result of 
in-service surgeries.  Accordingly, the Board finds that the 
procedural safeguards of 38 C.F.R. § 3.105(d) have been met.

The Board notes that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  However, if 
the evidence establishes CUE, the prior decision will be 
reversed and amended.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test.  The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

A clear and unmistakable error is a very specific and rare 
kind of "error."  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Although the same standards apply in a determination of CUE 
in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection under section 3.105(d), section 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
See Daniels v. Gober, 10 Vet. App. 474, 480 (1997).  The 
Court reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states, "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original grant of service connection.  The Court further 
reasoned that if it were to conclude that a service 
connection award can be terminated pursuant to § 3.105(d) 
only on the basis of the law and record as it existed at the 
time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.  Id.

At the time of the January 2003 rating decision, as now, 
service connection could be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002) (in effect as of January 2003).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disease first diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental defects, however, are not 
diseases or injuries within the meaning of the applicable 
statutes.  See 38 C.F.R. § 3.303(c) (2002); VAOPGCPREC 82-90.  
Moreover, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other condition incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b).  Furthermore, service connection can be 
granted only for a deviated nasal septum that is due to in-
service trauma.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2002).  

In a January 2003 rating decision, the RO granted service 
connection and awarded a noncompensable disability rating for 
a deviated nasal septum, effective September 1, 2002.  At the 
time of the August 2003 rating action severing service 
connection, service connection and the veteran's 
noncompensable disability rating for a deviated nasal septum 
had not been in effect for 10 years or more.  Thus, the 
original grant of service connection is not protected from 
severance.  See 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.

Service medical records show that following a motor vehicle 
accident in July 2000, there were no documented facial 
fractures.  In January 2002, the veteran started complaining 
of sinus problems.  A May 2001 paranasal sinuses x-ray 
demonstrated partial opacification of the right maxillary 
sinus.  The impression was right maxillary sinusitis.  
Because of continuing sinus problems, the veteran underwent a 
functional endoscopic sinus surgery (FESS) and a right 
maxillary antroscopy/anterior ethmoidectomy in September 
2001.  From December 2001 through February 2002, the veteran 
was treated for acute sinusitis with various medications, 
including levaquin.  At a March 2002 follow-up visit, 
examination revealed a right septal nasal deviation with 
polypoid mucous in the right maxillary sinus with what 
appeared to be a polyp in the floor of the  maxillary sinus.  
The assessment was persistent right sinonasal polyposis.  
When seen for his retirement physical in April 2002, the 
examiner noted polyps in sinus and that a repeat FESS was 
scheduled.  With the recurrence of nasal obstructive symptoms 
and return of right-sided polyposis, a septoplasty/FESS was 
performed in May 2002.  During the operation, the navy 
surgeon noted that the veteran had a left-sided inferior 
nasal septal deviation resulting in some degree of nasal 
obstruction.  At a June 2002 follow-up visit, the veteran 
indicated that he was doing well overall with slight 
improvement in his facial pain symptoms and good nasal 
airway.  Examination revealed a midline septum with a patent 
middle meatal antrostomy.  The assessment was doing well 
post-septoplasty and right nasal antral window.

At a September 2002 VA sinus examination, the veteran 
complained of developing worsening nasal and sinus symptoms 
in January 2001, reportedly mild right-sided nasal congestion 
and increasing problems with postnasal drainage and frequent 
rhinorrhea.  He also reported that a computed tomography (CT) 
scan performed at the naval hospital in July 2001 showed a 
right nasal septal deviation and inflammatory changes within 
the right middle meatus.  No such CT scan, however, is in the 
record.  On examination, no facial swelling, tenderness or 
discomfort was noted.  Intranasal examination showed a mild 
left nasal septal deviation anteriorly and postoperative 
changes in the right nasal cavity.  The middle turbinate was 
scarred medially.  The right maxillary antrostomy was patent.  
There was polypoid tissue above the antrostomy and 
inflammatory changes within the maxillary sinus.  No 
obstructing polyps or purulence was identified.  There was 
mild mucosal inflammation within the ethmoid cavity.  There 
was no significant polypoid change, inflammation or purulence 
present.  The mucosa within the left nasal cavity appeared 
healthy with no inflammation, polypoid change or purulence 
present.  The veteran's nasopharynx was clear.  A small 
mucosal tag along the left anterior tonsillar pillar was 
noted on intraoral examination.  No other mucosal lesions 
were visualized.  The diagnostic impression was right nasal 
cavity polypoid change/maxillary sinusitis.  A maxillofacial 
CT scan done in September 2002 confirmed chronic inflammatory 
changes in the right maxillary sinus with the remainder of 
the paranasal clear.  There was no anatomic obstruction of 
the right maxillary sinus.

By an October 2002 rating decision issued in November 2002, 
the RO granted service connection for chronic maxillary 
sinusitis and assigned an initial 10 percent rating, 
effective September 1, 2002.  

At an April 2004 VA examination, the veteran's facial 
sensation was grossly intact.  His oral cavity andoropharynx 
revealed no masses or lesions.  No postnasal drip was noted.  
Scoping revealed polypoid tissue of the posterior maxillary 
sinus.  A CT scan of the maxillary sinuses showed 
postsurgical changes of the right maxillary sinus with 
interval right middle and superior turbinectomies and 
polypoid mucosal thickening in the dependent portion of the 
right maxillary sinus, which was minimally increased when 
compared to a February 2003 CT scan that showed postoperative 
changes on the right with mucoperiosteal thickening in the 
right maxillary antrum.  The impression was that the veteran 
had atrophic rhinitis and right maxillary sinusitis, status 
post two nasal/sinus surgeries.  By a September 2004 rating 
decision, the RO assigned a 30 percent disability rating for 
chronic maxillary sinusitis, effective February 24, 2004.

The veteran's and his representative's assertions 
notwithstanding, the Board finds that the January 2003 grant 
of service connection for a deviated nasal septum was clearly 
erroneous.  As indicated above, at the time of the January 
2003 grant of service connection, there was no competent 
medical evidence that the veteran's deviated nasal septum was 
due to trauma.  Instead, the veteran's right facial pain 
appeared to be due to allergic rhinitis and chronic maxillary 
sinusitis.  As noted above, congenital defects such as a 
deviated nasal septum are not disabilities for VA 
compensation purposes and would only be service connected if 
shown to be due to in-service trauma.  At the time of the 
January 2003, May 2003 and August 2003 rating decisions, 
there was no competent medical evidence that the veteran's 
deviated nasal septum was due to in-service trauma.  Contrary 
to the veteran's assertions, the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other condition incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b).  Here, the 
Board notes that the disease for which the nasal surgeries 
were performed to ameliorate, chronic maxillary sinusitis has 
been service connected since September 1, 2002.  

Under these circumstances, the Board must conclude that the 
January 2003 rating decision in which the RO granted service 
connection for a deviated nasal septum was clearly and 
unmistakably erroneous, and service connection was properly 
severed.  As the record presents no legal basis for a 
restoration of service connection that the veteran seeks, the 
Board also must conclude that the claim for restoration of 
service connection is without legal merit, and must be denied 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



B.  Service Connection for Residuals of Surgical Removal of a 
Right Waistline Mole

As noted above, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Rabideau, 2 Vet. App. at 143.  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran asserts that, during an October 14, 2002 perianal 
abscess surgery, a navy surgeon found a mole located at his 
right waistline that she felt should be identified, removed, 
and analyzed for possible cancer.  This mole was subsequently 
removed on October 18, 2002.  The biopsy results revealed a 
non-cancerous (benign) mole.  The veteran claims that, since 
the area where the mole was removed is located at his 
waistline, it is very sensitive and regularly irritated by 
his clothing.  As noted above, the veteran was discharged 
from service several months earlier, in August 2002.

At a VA rectum and anus examination performed in June 2003, 
the examiner noted that there was a benign scar on the 
veteran's waistline that was incurred when a second mole was 
removed in October 2002 and was, therefore, more recent and 
was still very slightly erythematous.  The scar was barely to 
the left of the center line in the lower sacral area, 
approximately at the height of his pants waistline.  On 
examination, there was no sign of current inflammation or 
infection or other abnormal process.  The scar was nontender 
to firm palpation.  The diagnoses included very minimal 
scarring left from surgical excision of a benign mole in the 
lower sacral midline areas; no residuals apparent.  

Here, the Board notes that the waistline mole was not even 
removed until after the veteran's discharge from service and 
was found to be benign with no apparent residuals.  Thus, 
there are no post-service treatment records reflecting any 
treatment for, or diagnosis of, residuals of surgical removal 
of a waistline mole in service.  As the mole was not 
cancerous, it does not represent the type of malignant tumor 
covered by 38 C.F.R. §§ 3.307 and 3.309 (concerning a one-
year service connection presumption for certain chronic 
disabilities, including malignant tumors).  In short, the 
medical evidence currently of record does not support the 
veteran's claim, and he has not presented or identified any 
existing evidence that would, in fact, support the claim, 
despite being given a number of opportunities to do so. 

In addition to the medical evidence, in adjudicating his 
claim, the Board has considered the veteran's and his 
representative's written and reported assertions; however, 
none of this evidence provides a basis for allowance of the 
denied claim.  As indicated above, the denial of his claim 
turns on the medical maters of diagnosis and causation, which 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
none of the lay assertions in this regard have any probative 
value.

For all the foregoing reasons, the veteran's claim for 
service connection for residuals of surgical removal of a 
right waistline mole must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports this claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

The claim for restoration of service connection for a 
deviated nasal septum is denied.

Service connection for residuals of surgical removal of a 
right waistline mole is denied.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claims for service connection for TMJ dysfunction and for 
initial compensable ratings for a deviated nasal septum from 
September 1, 2002 to November 1, 2003 and for patellofemoral 
syndrome of the left knee, for onychomycosis of the thumbs 
and for optic neuropathy of the right eye, is warranted, even 
though such will, regrettably, further delay an appellate 
decision on these claims.

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2006).  

Service dental and medical records show complaints of 
soreness in the veteran's right jaw for a week in July 1991.  
On dental examination, occasional clicking of the right joint 
and pain on palpation of the anterior belly of the masseter 
muscle was noted.  No crepitus or gross deformity was noted.  
The dentist suspected myofacial pain - possibly from 
grinding.  The assessment was right TMJ pain.  At a pre-
discharge general medical examination in August 2002, there 
was no evidence of TMJ dysfunction.  

Post-service treatment records show that the veteran was seen 
in June 2003 with complaints of TMJ tenderness for three 
weeks with popping on the right when opening his mouth wide.  
On examination, the veteran's TMJs were tender to palpation, 
right greater than the left without any popping or clicking 
with opening of his mouth.  The assessment included TMJ 
syndrome greater on the right.  It is not clear whether the 
veteran's current TMJ syndrome is related to service.  
Accordingly, a VA examination to obtain a medical opinion is 
needed to resolve the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

The RO should arrange for the veteran to undergo a VA dental 
examination, by a dentist, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, may 
well result in a denial of the original claim for service 
connection (as the claim will be based on the evidence of 
record).  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination(s) sent to the veteran by the pertinent VA 
medical facility.

The Board also finds that all notification action needed to 
render a fair decision on the claims remaining on appeal has 
not been accomplished.  The RO's has not informed the veteran 
as to the information or evidence needed to establish a 
disability rating and an effective date, as outlined by the 
Court in Dingess.  Action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records and records from the 
Charleston, South Carolina Naval Hospital.  The record 
reflects that the veteran has received treatment after May 3, 
2001 at the Charleston Naval Hospital and at the Charleston, 
South Carolina VA Medical Center.  The claims file only 
includes selected treatment records from the naval hospital 
after May 2001 and from the Charleston VAMC dated from 
February 2003 through April 2004.  The Board emphasizes that 
records generated by service department and VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Charleston 
Naval Hospital and VAMC, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2006) as regards requesting records 
from Federal facilities.

In addition, prior to readjudication of the claims, to ensure 
that all due process requirements are met, the RO should 
also, through VCAA compliant notice, give the veteran another 
opportunity to present information and/or evidence pertinent 
to his claims remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection for TMJ dysfunction and initial compensable 
ratings.  The RO's adjudication of the claims for initial 
compensable ratings for a deviated nasal septum, 
patellofemoral syndrome of the left knee, onychomycosis of 
the thumbs and optic neuropathy of the right eye should 
include consideration of whether any staged ratings 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, are 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of, and hospitalization for, 
the disabilities remaining on appeal - 
TMJ syndrome, a deviated nasal septum, 
patellofemoral syndrome of the left knee, 
onychomycosis of the thumbs and optic 
neuropathy of the right eye -- from the 
Charleston, South Carolina Naval Hospital 
after February 2001 to the present and 
from the Charleston VAMC after August 
2002 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
a VA dental examination, with an 
appropriate examiner, at an appropriate 
VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the dentist designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting dentist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The dentist should specifically identify 
all disabilities affecting the veteran's 
TMJ.  With respect to each such diagnosed 
disability, the dentist should provide an 
opinion as whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
diagnosed disability is medically related 
to the veteran's active military service, 
to include due to dental trauma sustained 
in a July 2000 motor vehicle accident.  

The dentist should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notices of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for TMJ dysfunction 
and for initial compensable ratings for a 
deviated nasal septum, patellofemoral 
syndrome of the left knee, onychomycosis 
of the thumbs and optic neuropathy of the 
right eye.  Otherwise, in adjudicating 
the claims, the RO should consider the 
claims in light of all pertinent evidence 
and legal authority.

7.  To help avoid a future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  If any of the benefits sought on 
appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.  The RO's adjudication of the 
claims for initial compensable rating for 
a deviated nasal septum, patellofemoral 
syndrome of the left knee, onychomycosis 
of the thumbs and optic neuropathy of the 
right eye should include consideration of 
whether any staged rating, pursuant to 
Fenderson, cited to above, is 
appropriate.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


